Citation Nr: 0417037	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-20 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for disorders of the 
wrists, to include bilateral carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from November 1973 to 
January 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that her bilateral wrist disorders, 
claimed as bilateral carpal tunnel syndrome, that are of 
service origin.  Primarily, she argues that these problems 
are secondary to service-connected cervical spine stenosis 
with left upper extremity weakness.  

The record reflects that VA has attempted to determine the 
nature and etiology of the veteran's complaints as indicated 
by the accomplishment of examinations in April and July 2003.  
The veteran's representative has argued that these 
examinations are inadequate in that no concrete diagnosis was 
provided as to the veteran's complaints.  Moreover, neither 
examiner ascertained whether the veteran's service-connected 
cervical spine stenosis aggravated a nonservice-connected 
condition, particularly the veteran's complaints associated 
with the right hand.  The Board agrees and concludes that 
additional evidentiary development is necessary.  

Accordingly, this case is REMANDED for the following:  

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.  

2.   The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current nature and 
etiology of her wrist complaints.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction of the 
examinations.  The examiners' attention 
is directed to the previously conducted 
VA examinations in April and July 2003.

Following examination of the veteran, the 
examiners must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
any disorder of the left or right upper 
extremity is causally related to or 
aggravated by service-connected cervical 
spinal stenosis with left upper extremity 
weakness.  The examiners are also asked 
to provide a rationale for any opinion 
expressed, preferably with citation to 
the clinical record.  It is requested 
that the doctors discuss the prior 
medical evidence and reconcile any 
contradictory evidence.

If the requested medical opinions cannot 
be provided without resorting to pure 
speculation, it should be so noted.

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues as listed on 
appeal.  If the any of benefits remain 
denied, the VBA AMC should issue a 
supplemental statement of the case (SSOC) 
addressing such issue(s).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits, to 
include a summary of the evidence and all 
applicable law and regulations pertaining 
to the issues currently on appeal.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



